Appeal by defendant from so much of a resettled judgment of separation as awards support for the plaintiff and the two children of the marriage and as provides for certain other additional payments to be made by defendant. Resettled judgment, insofar as appealed from, modified on the facts by inserting in the fifth decretal paragraph after the words “ electric bills ” the words “ the aggregate for the aforesaid items not to exceed $1,873.50 a year ”; and by inserting in the ninth decretal paragraph, after the words “of said camp,” the words “ not to exceed $1,300 a year in the aggregate ”. As so modified, the judgment is unanimously affirmed, with costs to respondent. The judgment should be modified in the respects indicated in the interests of clarity. Present — Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ.